DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 08/13/2021, are acknowledged and entered.  Claims 2-5, 11, and 17-20 have been cancelled by Applicant.  
Claims 1, 6-10, and 12-16 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 2-5, 11, and 17-20 are withdrawn as being moot in light of Applicant’s cancellation of the claims.

Applicants' arguments, filed 08/13/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 08/13/2021.  As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUBINO ET AL. (US 2004/0167152 A1; Published Aug. 26, 2004) (Cited by Applicant in IDS filed 5/20/2020).
Rubino et al. teach parenteral formulations of CCI-7791.  See Abstract.
As per Claims 1, 6, 9-10, 12, and 16, Rubino et al. teach an injectable composition comprising 25 mg/mL temsirolimus (CCI-779), dehydrated ethanol, citric acid, d,l--tocopherol, and propylene glycol.  See Example 2; Claims.
Also as per 1, 6-10, and 12-16, Rubino et al. teach a diluent comprising 5% w/v polysorbate 80, 5% w/v polyethylene glycol 400, and water for injection. Rubino et al. teach this diluent can be preferably combined in a ratio of 9:1 v/v with the cosolvent concentrate of Example 1 or 2 to produce a solution of CCI-779 at a concentration of 2.5 mg/mL, which resulting mixture can be injected directly or further diluted with 0.9% Sodium Chloride Injection to provide a solution for intravenous injection.  This diluent, when combined with the CCI-779 formulations in Examples 1 and 2, has been used to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  See Example 4; Claims.

Response to Arguments
	Applicants argue:

    PNG
    media_image1.png
    115
    714
    media_image1.png
    Greyscale

	In response, Rubino et al. teaches injectable compositions comprising a “therapeutically effective amount” of CCI-779/Temsirolimus that anticipates the ranges recited in Applicants’ dependent claims, e.g., 2.5 mg/mL and 25 mg/mL.  Applicants’ recited intended use of the claimed injectable composition is not a patentable limitation of the claims for the reasons discussed in detail in the previous Office Action. 


Claim(s) 1, 6-10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TORISEL™ PRODUCT LABEL (Wyeth Pharmaceuticals, Inc., 2007, 21 pages).
Torisel Product Label teaches Torisel (temsirolimus) injection, for intravenous infusion. See page 1.
Torisel injection, 25 mg/mL is supplied with diluent for Torisel.  Torisel (temsirolimus) injection vial contents are first diluted with the enclosed diluent before diluting the resultant solution with 250 mL of 0.9% sodium chloride injection. See page 1, “Dosage and Administration”; page 1, “Dosage Forms and Strengths”.
As per Claims 1, 6-10, and 12, in preparing the Torisel administration solution, Step 1 comprises injecting 1.8 mL of DILUENT for TORISEL into the vial of TORISEL (temsirolimus) injection (25 mg/ml). The TORISEL (temsirolimus) vial contains an overfill of 0.2 mL (30 mg/1.2 mL). Due to the intentional overfill in the TORISEL injection vial, the drug concentration of the resulting solution will be 10 mg/mL. A total volume of 3 mL will be obtained including the overfill. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claims 13-16, the required amount of temsirolimus from the 10 mg/mL drug solution/diluent mixture prepared in Step 1 is withdrawn and injected rapidly into a 250 mL container (glass, polyolefin, or polyethylene) of 0.9% sodium chloride injection.  As the 10 mg/mL drug solution/diluent mixture has a volume of 3 mL, the maximum concentration of the resulting injectable composition is 0.12 mg/mL [30 mg in 250 mL 0.9% sodium chloride]. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claim 16, TORISEL (temsirolimus) injection comprises 25 mg/mL temsirolimus active ingredient and the inactive ingredients dehydrated alcohol (39.5% w/v), dl-alpha-tocopherol (0.075% w/v), propylene glycol (50.3% w/v), and anhydrous citric acid (0.0025% w/v).  The DILUENT for TORISEL comprises the inactive ingredients polysorbate 80 (40.0% w/v), polyethylene glycol 400 (42.8% w/v), and dehydrated alcohol (19.9%w/v). See pages 12-13.


Response to Arguments
	Applicants argue:

    PNG
    media_image2.png
    118
    719
    media_image2.png
    Greyscale

	In response, Torisel Label teaches injectable compositions comprising a “therapeutically effective amount” of CCI-779/Temsirolimus that anticipates the ranges recited in Applicants’ dependent claims, e.g., 0.12 mg/mL, 10 mg/mL, 25 mg/mL.  Applicants’ recited intended use of the claimed injectable composition is not a patentable limitation of the claims for the reasons discussed in detail in the previous Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over RUBINO ET AL. (US 2004/0167152 A1; Published Aug. 26, 2004) and TORISEL™ PRODUCT LABEL (Wyeth Pharmaceuticals, Inc., 2007).

Claimed Invention
	The claims recite injectable compositions comprising temsirolimus or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient.  See Claim 1.
	As discussed in the previous Office Action, the intended use of the claimed injectable compositions, i.e., for treating restenosis in a peripheral artery of a human subject, is afforded no patentable weight.  As such, any composition comprising a therapeutically effective amount of temsirolimus (e.g., those amounts recited in dependent claims) and a pharmaceutically acceptable excipient that is “injectable” is construed to fall within the scope of the instant claims.

Teachings of RUBINO ET AL.
Rubino et al. teach parenteral formulations of CCI-7792.  See Abstract.
As per Claims 1, 6, 9-10, 12, and 16, Rubino et al. teach an injectable composition comprising 25 mg/mL temsirolimus (CCI-779), dehydrated ethanol, citric acid, d,l--tocopherol, and propylene glycol.  See Example 2; Claims.
Also as per Claims 1, 6-10, and 12-16, Rubino et al. teach a diluent comprising 5% w/v polysorbate 80, 5% w/v polyethylene glycol 400, and water for injection. Rubino et al. teach this diluent can be preferably combined in a ratio of 9:1 v/v with the cosolvent concentrate of Example 1 or 2 to produce a solution of CCI-779 at a concentration of 2.5 mg/mL, which resulting mixture can be injected directly or further diluted with 0.9% Sodium Chloride Injection to provide a solution for intravenous injection.  This diluent, when combined with the CCI-779 formulations in Examples 1 and 2, has been used to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  See Example 4; Claims.

Teachings of TORISEL™ PRODUCT LABEL
Torisel Product Label teaches Torisel (temsirolimus) injection, for intravenous infusion. See page 1.
Torisel injection, 25 mg/mL is supplied with diluent for Torisel.  Torisel (temsirolimus) injection vial contents are first diluted with the enclosed diluent before diluting the resultant solution with 250 mL of 0.9% sodium chloride injection. See page 1, “Dosage and Administration”; page 1, “Dosage Forms and Strengths”.
As per Claims 1, 6-10, and 12, in preparing the Torisel administration solution, Step 1 comprises injecting 1.8 mL of DILUENT for TORISEL into the vial of TORISEL (temsirolimus) injection (25 mg/ml). The TORISEL (temsirolimus) vial contains an overfill of 0.2 mL (30 mg/1.2 mL). Due to the intentional overfill in the TORISEL injection vial, the drug concentration of the resulting solution will be 10 mg/mL. A total volume of 3 mL will be obtained including the overfill. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claim 16, the required amount of temsirolimus from the 10 mg/mL drug solution/diluent mixture prepared in Step 1 is withdrawn and injected rapidly into a 250 mL container (glass, polyolefin, or polyethylene) of 0.9% sodium chloride injection.  As the 10 mg/mL drug solution/diluent mixture has a volume of 3 mL, the maximum concentration of the resulting injectable composition is 0.12 mg/mL [30 mg in 250 mL 0.9% sodium chloride]. See page 3, 2.5 Instructions for Preparation and Administration.
As per Claim 16, TORISEL (temsirolimus) injection comprises 25 mg/mL temsirolimus active ingredient and the inactive ingredients dehydrated alcohol (39.5% w/v), dl-alpha-tocopherol (0.075% w/v), propylene glycol (50.3% w/v), and anhydrous citric acid (0.0025% w/v).  The DILUENT for TORISEL comprises the inactive ingredients polysorbate 80 (40.0% w/v), polyethylene glycol 400 (42.8% w/v), and dehydrated alcohol (19.9%w/v). See pages 12-13.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Claim 1 requires an injectable composition comprising a therapeutically effective amount of temsirolimus of about 0.005 mg to about 5 mg per cm of longitudinal length of a vascular disease site of the peripheral artery3.  Such a composition is taught by both Rubino et al. and Torisel Product Label.
Claims 6-8 require the therapeutically effective amount of temsirolimus is about 1 g to 50 mg (Claim 6), about 10 g to 20 mg (Claim 7), or about 25 g to 10 mg (Claim 8). Claims 9-10 require the injection volume of the composition is about 0.01 ml to about 50 ml (Claim 9) or about 0.5 ml to about 20 ml (Claim 10).  Claims 13-15 require the concentration of temsirolimus is about 0.01 mg/mL to about 2.0 mg/mL (Claim 13), about 0.1 mg/mL to about 0.5 mg/mL (Claim 14), or about 0.1 mg/mL to about 0.4 mg/mL (Claim 15).  Rubino et al. teach an injectable composition comprising 25 mg/mL temsirolimus (CCI-779) (Example 2) and teach a diluent can be preferably combined in a ratio of 9:1 v/v with the cosolvent concentrate of Example 2 to produce a solution of CCI-779 at a concentration of 2.5 mg/mL, which resulting mixture can be injected directly. Rubino et al. teach this diluent, when combined with the CCI-779 formulations in Examples 1 and 2, has been used to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  Torisel Product Label teaches Torisel (temsirolimus) injection, 25 mg/mL, is supplied with diluent for Torisel.  Torisel teaches after dilution, the drug concentration of the resulting solution will be 10 mg/mL.  Torisel teaches the required amount of temsirolimus from the 10 mg/mL drug solution/diluent mixture prepared in Step 1 is withdrawn and injected rapidly into a 250 mL container (glass, polyolefin, or polyethylene) of 0.9% sodium chloride injection.  As the 10 mg/mL drug solution/diluent mixture has a volume of 3 mL, the maximum concentration of the resulting injectable composition is 0.12 mg/mL [30 mg in 250 mL 0.9% sodium chloride]. 
Claim 16 requires the pharmaceutically acceptable excipient is 0.9% sodium chloride injection USP, dehydrated alcohol, dl-alpha tocopherol, anhydrous citric acid, polysorbate 80, polyethylene glycol 400, propylene glycol, or a combination thereof.  Both Rubino et al. and Torisel Product Label teach combinations of the identical excipients claimed.
A person of ordinary skill in the art at the time the application was filed would have a reasonable expectation of success in formulating temsirolimus in an injectable composition suitable for direct injection to a vascular disease site because such injectable compositions were already well-known and commercially available at the time of Applicant’s filing.  Indeed, Applicant used the commercially available temsirolimus injectable formulation Torisel in his only working example.  See Example 1.  Applicant clearly did not invent the claimed injectable compositions comprising temsirolimus.
	Adjusting the final concentration of an injectable composition of temsirolimus using well-known and conventional pharmaceutical excipients for injection would have been well within the purview of a person of ordinary skill in the art at the time the application was filed.  Indeed, Rubino et al. teach diluting the CCI-779 formulations in Examples 1 and 2 therein to deliver doses of 0.5 to 500 mg CCI-779 via direct intravenous injection or intravenous infusion.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
	Applicants argue:

    PNG
    media_image3.png
    112
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    114
    706
    media_image4.png
    Greyscale

In response, it is totally unclear why Applicant believes the claims to be distinguished from the combined teachings of the cited prior art.  The therapeutically effective amount now recited in independent Claim 1 was previously recited in dependent Claim 11, which was included in this rejection in the prior Office Action.  The amounts recited in dependent Claims 6-8 and 13-15, which further limit the therapeutically effective amount recited in Claim 1 from which these claims depend, are anticipated by the cited prior art.  Applicant even used the commercially available temsirolimus injectable formulation Torisel in his only working example.  See Example 1.  Applicant clearly did not invent the claimed injectable compositions comprising temsirolimus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,576,063. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘063 patent claims anticipate the instant claims as follows:
Claim 1 is anticipated by Claims 1, 7-14, and 16-26 of the ‘063 patent;
Claims 6-8 are anticipated by Claim 2 of the ‘063 patent;
Claim 9-10 are anticipated by Claim 5 of the ‘063 patent;
Claim 12 is anticipated by Claims 4 and 15 of the ‘063 patent;
Claim 16 is anticipated by Claim 6 of the ‘063 patent.
Respecting Claims 13-15, which recite concentrations of temsirolimus, as the ‘063 patent recites therapeutically effective amounts of 1 mg to 50 mg (Claim 2) and injection volumes of 0.01 mL to about 50 mL (Claim 5), the claimed concentrations (mg/mL) would have been prima facie obvious as concentrations clearly encompassed by the claimed therapeutically effective amounts of 1 mg to 50 mg (Claim 2) and injection volumes of 0.01 mL to about 50 mL (Claim 5).  

Response to Arguments
	Applicant argues:

    PNG
    media_image5.png
    114
    706
    media_image5.png
    Greyscale

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are distinct from the ‘063 patent claims without specifically pointing out how the language of the claims patentably distinguishes them from the cited patent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629        
                                                                                                                                                                                                UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
    

    
        11The claimed temsirolimus is also known as CCI-779.  See Specification at [0038].
        21The claimed temsirolimus is also known as CCI-779.  See Specification at [0038].
        3 Therapeutically effective amounts falling within the scope of Claim 1, expressed in mg or mg/mL, are recited in dependent Claims 6-8 and 13-15, which amounts are anticipated by Rubino et al. and Torisel Product Label.